Exhibit 32.2 SECTION 1350 CERTIFICATIONS CERTIFICATION PURSUANT TO\ 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of ECCO Energy Corp. (the "Company") on Form 10-K for the period ended December 31, 2009 as filedwith the Securities and Exchange Commission on the date hereof (the "Report") I, N. Wilson Thomas, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operationsof the Company. Date: April 15, 2010 /s/ N. Wilson Thomas N. Wilson Thomas Chief Financial Officer
